EXHIBIT 10.10

 

STOCKHOLDERS’ AGREEMENT

 

dated as of

 

November 18, 2003

 

among

 

NPTEST HOLDING CORPORATION,

 

NPTEST HOLDING, LLC

 

and

 

certain other persons named therein



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE 1      DEFINITIONS     

Section 1.01.   Definitions

   1 ARTICLE 2      CORPORATE GOVERNANCE     

Section 2.01.   Composition of the Board

   5

Section 2.02.   Removal

   7

Section 2.03.   Vacancies

   7

Section 2.04.   Action by the Board

   7

Section 2.05.   Conflicting Charter or Bylaw Provisions

   10

Section 2.06.   Subsidiary Governance

   10 ARTICLE 3      RESTRICTIONS ON TRANSFER     

Section 3.01.   General

   10

Section 3.02.   Legends

   10

Section 3.03.   Restrictions on Transfer

   11

Section 3.04.   Permitted Transferees

   11 ARTICLE 4      REGISTRATION RIGHTS     

Section 4.01.   Demand Registration

   11

Section 4.02.   Incidental Registration

   14

Section 4.03.   Holdback Agreements

   15

Section 4.04.   Registration Procedures

   16

Section 4.05.   Indemnification by the Company

   19

Section 4.06.   Indemnification by Participating Stockholders

   20

Section 4.07.   Conduct of Indemnification Proceedings

   20

Section 4.08.   Contribution

   21

Section 4.09.   Participation in Public Offering

   22

Section 4.10.   Other Indemnification

   23

Section 4.11.   Cooperation by the Company

   23

Section 4.12.   No Transfer of Registration Rights

   23 ARTICLE 5      CERTAIN COVENANTS AND AGREEMENTS     

Section 5.01.   Information

   23

Section 5.02.   Reports

   24

 

i



--------------------------------------------------------------------------------

Section 5.03.   Cooperation in Refinancing

   25

Section 5.04.   Appointment of Stockholder Representative

   25 ARTICLE 6      MISCELLANEOUS     

Section 6.01.   Entire Agreement

   25

Section 6.02.   Binding Effect; Benefit

   25

Section 6.03.   Assignability

   26

Section 6.04.   Waiver; Amendment; Termination

   26

Section 6.05.   Notices

   26

Section 6.06.   Fees and Expenses

   27

Section 6.07.   Headings

   27

Section 6.08.   Counterparts

   27

Section 6.09.   Applicable Law

   28

Section 6.10.   Waiver of Jury Trial

   28

Section 6.11.   Specific Enforcement

   28

Section 6.12.   Consent to Jurisdiction

   28

Section 6.13.   Severability

   28

Section 6.14.   Recapitalization

   29

Section 6.15.   No Inconsistent Agreements

   29

 

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

 

AGREEMENT dated as of November 18, 2003 (the “Agreement”) among NPTest Holding
Corporation (the “Company”), NPTest Holding, LLC (“FP”) and such additional
persons as may sign joinder agreements to this Agreement.

 

W I T N E S S E T H :

 

WHEREAS, FP is currently the owner of a majority of the Common Stock of the
Company;

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Definitions. (a) The following terms, as used herein, have the
following meanings:

 

“Adverse Person” means any Person whom the Board determines in good faith is a
competitor or a potential competitor of the Company or its Subsidiaries.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of any investment in the Company. For
the purpose of this definition, the term “control” (including with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

“Aggregate Ownership” means, with respect to any Stockholder or group of
Stockholders, and with respect to any class of Company Securities, the total
amount of such class of Company Securities “beneficially owned” (as such term is
defined in Rule 13d-3 of the Exchange Act) (without duplication) by such
Stockholder or group of Stockholders as of the date of such calculation,
calculated on a Fully Diluted basis.

 

“Aggregate Ownership Percentage” means, with respect to any Stockholder (or
group of Stockholders), and with respect to any class of Company Securities, the
percentage equal to such Stockholder’s (or group of Stockholders’)



--------------------------------------------------------------------------------

Aggregate Ownership of such class of Company Securities divided by all
outstanding Common Shares, calculated on a Fully Diluted basis.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in San Francisco or New York City are authorized by law to
close.

 

“Bylaws” means the bylaws of the Company, as amended from time to time.

 

“Charter” means the certificate of incorporation of the Company, as the same may
be amended from time to time.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company. “Common Shares” means shares of Common Stock.

 

“Company Securities” means (i) the Common Stock, (ii) securities convertible
into or exchangeable for Common Stock, and (iii) options, warrants or other
rights to acquire Common Stock or any other equity or equity-linked security
issued by the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Public Offering” means the first Public Offering of the Company’s Common
Stock.

 

“Five Percent Stockholder” means a Stockholder whose Aggregate Ownership
Percentage is 5% or more.

 

“Fully Diluted” means, with respect to any class of Company Securities, all
outstanding shares of such class of Company Securities and all shares issuable
in respect of securities convertible into or exchangeable for such shares, all
stock appreciation rights, options, warrants and other rights to purchase or
subscribe for shares of such class of Company Securities or securities
convertible into or exchangeable for shares of such class of Company Securities,
provided that, to the extent any of the foregoing stock appreciation rights,
options, warrants or other rights to purchase or subscribe for such Company
Securities are subject to vesting, the Company Securities subject to vesting
shall be included in the definition of “Fully Diluted” only upon and to the
extent of such vesting.

 

“Investment” means, with respect to any Person, (i) any direct or indirect
purchase or other acquisition by such Person of any notes, obligations,
instruments, stock, securities or ownership interest (including any partnership,
limited liability and joint venture interest) of any other Person and (ii) any
capital contribution by such Person to any other Person.

 

2



--------------------------------------------------------------------------------

“NPTest Foreign Subsidiary” means, with respect to the Company, any entity
organized under the laws of a jurisdiction other than a State of the United
States of America of which securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Company.

 

“NPTest Insignificant Subsidiary” means a subsidiary of the Company that does
not meet any of the conditions contained in the definition of “significant
subsidiary” as defined in Rule 1-02(w) of Regulation S-X promulgated under the
Securities Act.

 

“Permitted Transferee” means any transferee so designated by FP in its sole
discretion.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Public Offering” means an underwritten public offering of Registrable
Securities of the Company pursuant to an effective registration statement under
the Securities Act other than pursuant to a registration statement on Form S-4
or Form S-8 or any similar or successor form.

 

“Registrable Securities” means, at any time, any Common Shares and any
securities issued or issuable in respect of such Common Shares by way of
conversion, exchange, stock dividend, split or combination, recapitalization,
merger, consolidation, other reorganization or otherwise until (i) a
registration statement covering such Common Shares has been declared effective
by the SEC and such Common Shares have been disposed of pursuant to such
effective registration statement, (ii) such Common Shares are sold under
circumstances in which all of the applicable conditions of Rule 144 (or any
similar provisions then in force) under the Securities Act are met or (iii) such
Common Shares are otherwise transferred, the Company has delivered a new
certificate or other evidence of ownership for such Common Shares not bearing
the legend required pursuant to this Agreement and such Common Shares may be
resold without subsequent registration under the Securities Act.

 

“Registration Expenses” means (i) all registration and filing fees, (ii) fees
and expenses of compliance with any securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the securities registered), (iii) printing expenses, (iv)
internal expenses of the Company (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), (v)

 

3



--------------------------------------------------------------------------------

reasonable fees and disbursements of counsel for the Company and customary fees
and expenses for independent certified public accountants retained by the
Company (including the expenses relating to any comfort letters or costs
associated with the delivery by independent certified public accountants of a
comfort letter or comfort letters requested pursuant to Section 4.04(h) hereof),
(vi) reasonable fees and expenses of any special experts retained by the Company
in connection with such registration, (vii) reasonable fees and expenses of one
counsel for all of the Stockholders participating in the offering selected (A)
by FP, in the case of any offering in which FP participates, or (B) in any other
case, by the Stockholders holding the majority of Shares to be sold for the
account of all Stockholders in the offering, (viii) fees and expenses in
connection with any review of underwriting arrangements by the National
Association of Securities Dealers, Inc. (the “NASD”) including fees and expenses
of any “qualified independent underwriter” and (ix) fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but shall not
include any underwriting fees, discounts or commissions attributable to the sale
of Registrable Securities, or any out-of-pocket expenses (except as set forth in
clause (vii) above) of the Stockholders (or the agents who manage their
accounts) or any fees and expenses of underwriter’s counsel.

 

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

 

“Rule 144A” means Rule 144A (or any successor provisions) under the Securities
Act.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stockholder” means each Person (other than the Company) who shall be a party to
or bound by this Agreement, whether in connection with the execution and
delivery hereof as of the date hereof, pursuant to Sections 3.04 or 6.03 or
otherwise, so long as such Person shall “beneficially own” (as such term is
defined in Rule 13d-3 of the Exchange Act) any Company Securities.

 

“Shortform Registration” means a registration statement on Form S-3 (or any
successor form thereto).

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

 

“Third Party” means a prospective purchaser(s) of Company Securities in an
arm’s-length transaction from a Stockholder where such purchaser is not a
Permitted Transferee or other Affiliate of such Stockholder.

 

4



--------------------------------------------------------------------------------

“Transfer” means, with respect to any Company Security, (i) when used as a verb,
to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such security or any participation or interest therein,
whether directly or indirectly, or agree or commit to do any of the foregoing
and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation or other transfer of
such security or any participation or interest therein or any agreement or
commitment to do any of the foregoing.

 

(b) The term “FP”, to the extent FP shall have transferred any of its Company
Securities, shall mean FP and such transferee or transferees, taken together.

 

(c) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Additional Directors

   2.01

Agreement

   Preamble

Applicable Holdback Period

   4.03

Cause

   2.02

Company

   Preamble

Demand Registration

   4.01(a)

FP

   Preamble

FP Stockholder Representative

   5.04

Holders

   4.01(a)(ii)

Incidental Registration

   4.02(a)

Indemnified Party

   4.07

Indemnifying Party

   4.07

Inspectors

   4.04(g)

Maximum Offering Size

   4.01(e)

Non-Requesting Stockholder

   4.01(a)

Records

   4.04(g)

Replacement Nominee

   2.03(a)

Stockholder

   6.03

 

ARTICLE 2

CORPORATE GOVERNANCE

 

Section 2.01. Composition of the Board. (a) The Board shall consist of seven
directors, at least a majority of whom will be nominated by FP. At least one of
the directors nominated by FP shall be “independent directors” as such term is
defined by the rules of the securities exchange or quotation system on which the
Common Stock is traded. One director will be the chief executive officer of the
Company for so long as he or she is employed by the Company and

 

5



--------------------------------------------------------------------------------

two independent directors will be nominated by the Chief Executive Officer and
FP, provided that each such independent director collectively nominated by the
Chief Executive Officer and FP (i) shall not be either an “Affiliate” or an
“Associate” (as such terms are used within the meaning of Rule 12b-2 under the
Exchange Act) of FP and (ii) shall be an “independent director” as such term is
defined by the rules of the securities exchange or quotation system on which the
Common Stock is traded. If the number of directors that comprise the entire
Board is increased in accordance with Section 2.04, the number of directors
added to the Board (the “Additional Directors”) must be a multiple of two, and
FP shall continue to be entitled to nominate at least a majority of the Board as
provided in this Section.

 

(b) Each Stockholder entitled to vote for the election of directors to the Board
agrees that it will vote its Shares or execute a proxy or written consent, as
the case may be, and take all other necessary action (including causing the
Company to call a special meeting of Stockholders) in order to ensure that the
composition of the Board is as set forth in this Section 2.01.

 

(c) The right of FP to nominate a majority of the members of the Board pursuant
to this Article 2 shall:

 

(i) at such time as FP’s Aggregate Ownership Percentage is less than 25%, be
reduced to the right to nominate one-fourth of the members of the Board, rounded
up to the nearest whole number of members of the Board if such fraction is not a
whole number;

 

(ii) at such time as FP’s Aggregate Ownership Percentage is less than 20%, be
reduced to the right to nominate one-fifth of the members of the Board, rounded
up to the nearest whole number of members of the Board if such fraction is not a
whole number;

 

(iii) at such time as FP’s Aggregate Ownership Percentage is less than 10%, be
reduced to the right to nominate one-tenth of the members of the Board, rounded
up to the nearest whole number of members of the Board if such fraction is not a
whole number;

 

(iv) terminate at such time as FP’s Aggregate Ownership Percentage is less than
5%.

 

The obligations imposed on the Shareholders to give effect to the rights to
nominate directors set forth in Section 2.01 shall terminate as to any Person
when such Person’s right to nominate a director is terminated.

 

(d) The Company agrees to take all other necessary actions (including calling a
special meeting of the Board and/or stockholders) to ensure that the composition
of the Board is as set forth in this Section 2.01.

 

6



--------------------------------------------------------------------------------

Section 2.02. Removal. Each Stockholder agrees that if, at any time, it is then
entitled to vote for the removal of directors of the Company, it will not vote
any of its Common Shares in favor of the removal of any director who shall have
been nominated in accordance with Section 2.01, unless such removal shall be for
Cause or the Person or Persons entitled to nominate such director shall have
consented to such removal in writing, provided that if the Person or Persons
entitled to nominate any director pursuant to Section 2.01 shall request in
writing the removal, with or without Cause, of such director, such Stockholder
shall vote its Common Shares in favor of such removal. Removal for “Cause” shall
mean removal of a director because of such director’s (a) willful and continued
failure substantially to perform his or her statutory or fiduciary duties with
the Company in his or her established position, (b) participation in a fraud,
act of dishonesty or other misconduct that is injurious, monetarily or
otherwise, to the Company or any of its Subsidiaries, (c) being charged with or
pleading guilty to a felony or a crime involving fraud or dishonesty, (d)
violation of any state or federal law that has an adverse effect on the Company
or (e) abuse of illegal drugs or other controlled substances or habitual
intoxication.

 

Section 2.03. Vacancies. If, as a result of death, disability, retirement,
resignation, removal (with or without Cause) or otherwise, there shall exist or
occur any vacancy on the Board:

 

(a) the Person or Persons entitled under Section 2.01 to nominate such director
whose death, disability, retirement, resignation or removal resulted in such
vacancy may, subject to the provisions of Section 2.01, nominate another
individual (the “Replacement Nominee”) to fill such vacancy and serve as a
director of the Company; and

 

(b) subject to Section 2.01, each Stockholder then entitled to vote for the
election of the Replacement Nominee as a director of the Company agrees that it
will vote its Common Shares, or execute a proxy or written consent, as the case
may be, in order to ensure that the Replacement Nominee be elected to the Board.

 

Section 2.04. Action by the Board. (a) A quorum of the Board shall consist of a
majority of the total number of directors, which such majority shall include a
majority of the nominees of FP, provided that if FP has not nominated either of
its independent directors pursuant to Section 2.01(a) such majority shall
include all directors nominated by FP.

 

(b) All actions of the Board shall require (i) the affirmative vote of at least
a majority of the directors present at a duly convened meeting of the Board at
which a quorum is present or (ii) the unanimous written consent of the Board,
provided that, if there is a vacancy on the Board and an individual has been
nominated to fill such vacancy, the first order of business shall be to fill
such vacancy.

 

7



--------------------------------------------------------------------------------

(c) The Board may create executive, compensation, audit, nominating and
corporate governance and such other committees as it may determine. During such
time as FP’s Aggregate Ownership Percentage is greater than or equal to 25%, FP
shall be entitled to majority representation on any committee created by the
Board, which majority representation shall consist of any director or directors
designated by FP to serve on such committee, provided that if the rules or
regulations of the SEC or the securities exchange or quotation system on which
the Common Stock is traded require any committee to consist of one or more
“independent directors” (as such term is defined by the rules of the securities
exchange or quotation system on which the Common Stock is traded), the directors
designated to serve on such committee by FP shall be “independent directors”.
FP’s entitlement to majority representation on any committee created by the
Board shall:

 

(i) at such time as FP’s Aggregate Ownership Percentage is less than 25%, be
reduced to an entitlement to designate one-fourth of the members of each such
committee, rounded up to the nearest whole number of members if such fraction is
not a whole number;

 

(ii) at such time as FP’s Aggregate Ownership Percentage is less than 20%, be
reduced to an entitlement to designate one-fifth of the members of each such
committee, rounded up to the nearest whole number of members if such fraction is
not a whole number;

 

(iii) at such time as FP’s Aggregate Ownership Percentage is less than 10%, be
reduced to an entitlement to designate one-tenth of the members of each such
committee, rounded up to the nearest whole number of members if such fraction is
not a whole number;

 

(iv) terminate at such time as FP’s Aggregate Ownership Percentage is less than
5%.

 

(d) At such time as FP’s Aggregate Ownership Percentage is greater than or equal
to 25%, no action by the Company (including but not limited to any action by the
Board or any committee thereof) shall be taken with respect to any of the
following matters without the prior written consent of FP and the affirmative
approval of the Board:

 

(i) the declaration of any dividend on or the making of any distribution with
respect to, or the recapitalization, reclassification, redemption, repurchase or
other acquisition of, any securities of the Company or any Subsidiary, except as
expressly permitted by this Agreement;

 

(ii) any incurrence, refinancing, alteration of material terms or prepayment by
the Company or any Subsidiary of indebtedness for borrowed money in excess of
$10,000,000 in the aggregate (or the guaranty by the Company or any Subsidiary
of any such indebtedness);

 

8



--------------------------------------------------------------------------------

(iii) any approval of the annual business plan, budget and long-term strategic
plan of the Company or any Subsidiary;

 

(iv) any modification of the long-term business strategy or scope of the
business of the Company or any Subsidiary or any material customer relationships
thereof;

 

(v) (1) any merger or consolidation of the Company with or into any Person,
other than a wholly owned Subsidiary, or of any Subsidiary with or into any
Person other than the Company or any other wholly owned Subsidiary, or (2) any
sale of the Company or any Subsidiary or any significant operations of the
Company or any Subsidiary or any joint venture transaction, acquisition or
disposition of assets, business, operations or securities by the Company or any
Subsidiary (in a single transaction or a series of related transactions) having
a value in each case in this clause (2) in excess of $10,000,000;

 

(vi) any liquidation, dissolution, commencement of bankruptcy, liquidation or
similar proceedings with respect to the Company or any Subsidiary;

 

(vii) the issuance of any security by the Company or any Subsidiary (not
including issuances of such securities in connection with employee or stock
option plans previously approved by the Board), other than as specifically
contemplated by this Agreement;

 

(viii) any determination of compensation, benefits, perquisites and other
incentives for the Chief Executive Officer or the Chief Financial Officer of the
Company or its Subsidiaries and the approval or amendment of any plans or
contracts in connection therewith, and any approval or amendment to any equity
or other compensation or benefit plans for employees of the Company or its
Subsidiaries;

 

(ix) any appointment or dismissal of any of the Chairman of the Board, Chief
Executive Officer, Chief Financial Officer or any other executive officer in any
similar capacity of the Company or any Subsidiary;

 

 

(x) any amendment to this Agreement, any exercise or waiver of the Company’s
rights under this Agreement, any amendment to the Charter or Bylaws or any
adoption of or amendment to the certificate of incorporation or bylaws of any
Subsidiary; or

 

9



--------------------------------------------------------------------------------

(xi) any increase or decrease to the number of Directors that comprise the
entire Board of the Company or any Subsidiary.

 

Section 2.05. Conflicting Charter or Bylaw Provisions. Each Stockholder shall
vote its Common Shares or execute proxies or written consents, as the case may
be, and shall take all other actions necessary, to ensure that the Company’s
Charter and Bylaws (i) facilitate, and do not at any time conflict with, any
provision of this Agreement and (ii) permit each Stockholder to receive the
benefits to which each such Stockholder is entitled under this Agreement.

 

Section 2.06. Subsidiary Governance. The Company and each Stockholder agree that
(i) the board of directors or other persons performing similar functions of each
Subsidiary of the Company (other than any NPTest Foreign Subsidiary and any
NPTest Insignificant Subsidiary) shall be comprised of the individuals who are
serving as directors on the Board in accordance with Section 2.01 and (ii) the
board of directors or other persons performing similar functions of any
Subsidiary of the Company shall be subject to all the provisions of this Article
2, including paragraph (d) of Section 2.04. Each Stockholder agrees to vote its
Shares and to cause its representatives on the Board, subject to their fiduciary
duties, to vote and take other appropriate action to effectuate the agreements
in this Section 2.06 in respect of any Subsidiary of the Company.

 

ARTICLE 3

RESTRICTIONS ON TRANSFER

 

Section 3.01. General. (a) Each Stockholder understands and agrees that the
Company Securities acquired prior to the date of this Agreement have not been
registered under the Securities Act and are restricted securities under such Act
and the rules and regulations promulgated thereunder. Each Stockholder agrees
that it will not Transfer any Company Securities (or solicit any offers in
respect of any Transfer of any Company Securities), except in compliance with
the Securities Act, any applicable foreign or state securities or “blue sky”
laws, and the terms and conditions of this Agreement.

 

(b ) Any attempt to Transfer any Company Securities not in compliance with this
Agreement shall be null and void and the Company shall not, and shall cause any
transfer agent not to, give any effect in the Company’s stock records to such
attempted Transfer.

 

Section 3.02. Legends. (a) In addition to any other legend that may be required,
each certificate for Company Securities that is issued to any Stockholder shall
bear a legend in substantially the following form:

 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY FOREIGN OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD
EXCEPT IN

 

10



--------------------------------------------------------------------------------

COMPLIANCE THEREWITH. THIS SECURITY IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS
ON TRANSFER AS SET FORTH IN THE FIRST AMENDED AND RESTATED STOCKHOLDERS’
AGREEMENT DATED AS OF NOVEMBER 18, 2003, COPIES OF WHICH MAY BE OBTAINED UPON
REQUEST FROM NPTEST HOLDING CORPORATION OR ANY SUCCESSOR THERETO.”

 

(b) If any Company Securities shall cease to be Registrable Securities under
clause (i) or clause (ii) of the definition thereof, the Company, upon the
written request of the holder thereof, shall issue to such holder a new
certificate evidencing such shares without the first sentence of the legend
required by Section 3.02(a) endorsed thereon. If any Company Securities cease to
be subject to any and all restrictions on Transfer set forth in this Agreement,
the Company, upon the written request of the holder thereof, shall issue to such
holder a new certificate evidencing such Company Securities without the second
sentence of the legend required by Section 3.02(a) endorsed thereon.

 

Section 3.03. Restrictions on Transfer. Except with the prior written consent of
the Company and FP, no Stockholder shall Transfer any of its Company Securities.

 

Section 3.04. Permitted Transferees. Notwithstanding anything in this Agreement
to the contrary, FP may at any time Transfer any or all of its Company
Securities to one or more Permitted Transferees without the consent of the
Company or any other Stockholder or group of Stockholders, provided that (a)
such Permitted Transferee shall, if so required by FP, have agreed in writing to
be bound by the terms of this Agreement in the form of Exhibit A attached
hereto, and (b) the Transfer to such Permitted Transferee is in compliance with
the Securities Act and any other applicable securities or “blue sky” laws;
without limiting the foregoing, FP may at any time Transfer, by distribution or
otherwise, any or all of its Company Securities to any Schlumberger entity
pursuant to that certain Amended and Restated Limited Liability Company
Agreement between the parties.

 

ARTICLE 4

REGISTRATION RIGHTS

 

Section 4.01. Demand Registration. (a) If, at any time after the end of the
Applicable Holdback Period, the Company shall receive a written request from FP
that the Company effect the registration under the Securities Act of all or a
portion of FP’s Registrable Securities, and specifying the intended method of
disposition thereof (a “Demand Registration”), then the Company shall promptly
give written notice of such requested registration at least 15 days prior to the
anticipated filing date of the registration statement relating to such Demand
Registration to each Non-Requesting Stockholder. Upon the Company’s giving

 

11



--------------------------------------------------------------------------------

notice of a requested registration, the Company will use its best efforts to
effect, as expeditiously as possible, the registration under the Securities Act
of:

 

(i) the Registrable Securities that the Company has been so requested to
register by FP, then held by FP, and

 

(ii) subject to the restrictions set forth in Section 4.02, all other
Registrable Securities of the same class as that requested to be registered by
FP which any Non-Requesting Stockholder entitled to request the Company to
effect an Incidental Registration pursuant to Section 4.02 (all such
Stockholders, together with FP, the “Holders”) have requested the Company to
register by written request received by the Company within 15 days after the
receipt by such Holders of such written notice given by the Company,

 

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered, provided that the Company shall not be obligated to effect a Demand
Registration unless either (x) the aggregate proceeds expected to be received
from the sale of the Common Shares requested to be included in such Demand
Registration equal or exceed $10,000,000 or, in the case of a Shortform
Registration, $5,000,000 or (y) the remaining portion of Registrable Securities
held by FP would be registered pursuant to such Demand Registration. In no event
will the Company be required to effect more than one Demand Registration
hereunder within any six-month period.

 

“Non-Requesting Stockholder” means each Stockholder with respect to a Demand
Registration that is not FP or a Permitted Transferee of FP.

 

(b) Promptly after the expiration of the 15-day period referred to in Section
4.01(a)(ii) hereof, the Company will notify all the Holders to be included in
the Demand Registration of the other Holders and the number of shares of
Registrable Securities requested to be included therein. At any time prior to
the effective date of the registration statement relating to such registration,
FP may revoke its request for registration, without liability to any of the
other Holders, by providing a written notice to the Company revoking such
request. A request, so revoked, shall be considered to be a Demand Registration
unless (i) such revocation arose out of the fault of the Company (in which case
the Company shall be obligated to pay all Registration Expenses in connection
with such revoked request), or (ii) FP reimburses the Company for all
Registration Expenses of such revoked request.

 

(c) The Company will be liable for and pay all Registration Expenses in
connection with any Demand Registration, regardless of whether it is effected,
except as provided in (b)(ii) above.

 

(d) A Demand Registration shall not be deemed to have occurred

 

12



--------------------------------------------------------------------------------

(i) unless the registration statement relating thereto (A) has become effective
under the Securities Act and (B) has remained effective for a period of at least
120 days (or such shorter period in which all Registrable Securities of the
Holders included in such registration have actually been sold thereunder),
provided that such registration statement shall not be considered a Demand
Registration if, after any registration statement requested pursuant to this
Section 4.01 becomes effective, (x) such registration statement is interfered
with by any stop order, injunction or other order or requirement of the SEC or
other governmental agency or court and (y) less than 75% of the Registrable
Securities included in such registration statement have been sold thereunder, or

 

(ii) if the Maximum Offering Size (as defined below) is reduced in accordance
with Section 4.01(e) such that less than 75% of the Registrable Securities of FP
sought to be included in such registration are included.

 

(e) If a Demand Registration involves an underwritten Public Offering and the
managing underwriter shall advise the Company and FP that, in its view, the
number of shares of Registrable Securities requested to be included in such
registration (including any securities that the Company proposes to be included
that are not Registrable Securities) exceeds the largest number of shares that
can be sold without having an adverse effect on such offering, including the
price at which such shares can be sold (the “Maximum Offering Size”), the
Company will include in such registration, in the priority listed below, up to
the Maximum Offering Size:

 

(A) first, all Registrable Securities requested to be registered by FP and its
Permitted Transferees (allocated, if necessary for the offering not to exceed
the Maximum Offering Size, pro rata among such entities on the basis of the
relative number of shares of Registrable Securities so requested to be
registered),

 

(B) second, all Registrable Securities requested to be included in such
registration by any Non-Requesting Stockholder and its Permitted Transferees
(allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among the Non-Requesting Stockholders and their Permitted
Transferees on the basis of the relative number of Registrable Securities so
requested to be included in such registration), and

 

(C) third, any securities proposed to be registered for the account of any other
Persons (including the Company), with such priorities among them as the Company
shall determine.

 

13



--------------------------------------------------------------------------------

(f) Upon written notice to FP, the Company may postpone effecting a registration
pursuant to this Section 4.01 on one occasion during any period of 12
consecutive months for a reasonable time specified in the notice but not
exceeding 60 days (which period may not be extended or renewed), if (1) an
investment banking firm of recognized national standing shall advise the Company
and FP in writing that effecting the registration would materially and adversely
affect an offering of securities of the Company the preparation of which had
then been commenced or (2) the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Company believes would not be in the best interests of the Company.

 

Section 4.02. Incidental Registration. (a) If, at any time after the First
Public Offering, the Company proposes to register any Company Securities under
the Securities Act (other than a registration on Form S-8 or S-4, or any
successor or similar forms, relating to Common Shares issuable upon exercise of
employee stock options or in connection with any employee benefit or similar
plan of the Company or in connection with a direct or indirect acquisition by
the Company of another Person), whether or not for sale for its own account, it
will each such time, subject to the provisions of Section 4.02(b), give prompt
written notice at least 30 Business Days prior to the anticipated filing date of
the registration statement relating to such registration to each Stockholder,
which notice shall set forth such Stockholder’s rights under this Section 4.02
and shall offer such Stockholder the opportunity to include in such registration
statement the number of Registrable Securities of the same class or series as
those proposed to be registered as each such Stockholder may request (an
“Incidental Registration”), subject to the provisions of 4.02(b). Upon the
written request of any such Stockholder made within 15 days after the receipt of
notice from the Company (which request shall specify the number of Registrable
Securities intended to be disposed of by such Stockholder), the Company will use
all reasonable efforts to effect the registration under the Securities Act of
all Registrable Securities that the Company has been so requested to register by
all such Stockholders, to the extent requisite to permit the disposition of the
Registrable Securities so to be registered, provided that (i) if such
registration involves an underwritten Public Offering, all such Stockholders
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected as provided in Section
4.04(f) on the same terms and conditions as apply to the Company or FP, as
applicable, and (ii) if, at any time after giving written notice of its
intention to register any securities pursuant to this Section 4.02(a) and prior
to the effective date of the registration statement filed in connection with
such registration, the Company shall determine for any reason not to register
such securities, the Company shall give written notice to all such Stockholders
and, thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration. No registration effected under
this Section 4.02 shall relieve the Company of its obligations to effect a
Demand Registration to the extent required by Section 4.01. The Company shall
pay all Registration Expenses in connection with each registration of
Registrable Securities requested pursuant to this Section 4.02.

 

14



--------------------------------------------------------------------------------

(b) If a registration pursuant to this Section 4.02 involves an underwritten
Public Offering (other than any Demand Registration, in which case the
provisions with respect to priority of inclusion in such offering set forth in
Section 4.01(e) shall apply) and the managing underwriter advises the Company
that, in its view, the number of Shares that the Company and such Stockholders
intend to include in such registration exceeds the Maximum Offering Size, the
Company will include in such registration, in the following priority, up to the
Maximum Offering Size:

 

(i) first, so much of the securities proposed to be registered for the account
of the Company as would not cause the offering to exceed the Maximum Offering
Size,

 

(ii) second, all Registrable Securities requested to be included in such
registration by FP and each of its Permitted Transferees, (allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among such entities or persons on the basis of the relative number of shares of
Registrable Securities so requested to be included in such registration),

 

(iii) third, any securities proposed to be registered for the account of any
other Persons with such priorities among them as the Company shall determine.

 

Section 4.03. Holdback Agreements. If any registration of Registrable Securities
shall be in connection with a Public Offering, FP and the Company agree not to
effect any public sale or distribution, including any sale pursuant to Rule 144
or Rule 144A under the Securities Act, of any Registrable Securities, and not to
effect any such public sale or distribution of any other security of the Company
or of any stock convertible into or exchangeable or exercisable for any Common
Stock (in each case, other than as part of such Public Offering) during the 14
days prior to the effective date of the applicable registration statement
(except as part of such registration) or during the period after such effective
date equal to the lesser of (i) such period of time as the Company and the lead
managing underwriter shall agree and (ii) 180 days (such lesser period, the
“Applicable Holdback Period”).

 

15



--------------------------------------------------------------------------------

Section 4.04. Registration Procedures. Whenever Stockholders request that any
Registrable Securities be registered pursuant to Section 4.01 or 4.02 hereof,
subject to the provisions of such Sections, the Company will use its best
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof as quickly as
practicable, and in connection with any such request:

 

(a) The Company will as expeditiously as possible (but in any event within (i)
45 days of receipt of a request for a Demand Registration or (ii) in the case of
a Shortform Registration, within 21 days of receipt of a request for a Demand
Registration) prepare and file with the SEC a registration statement on any form
reasonably acceptable to FP for which the Company then qualifies or that counsel
for the Company shall deem appropriate and which form shall be available for the
sale of the Registrable Securities to be registered thereunder in accordance
with the intended method of distribution thereof, and use its best efforts to
cause such filed registration statement to become and remain effective for a
period of not less than 180 days, or in the case of a shelf registration
statement, one year (or such shorter period in which all of the Registrable
Securities of the Holders included in such registration statement shall have
actually been sold thereunder).

 

(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, the Company will, if requested, furnish to each
participating Stockholder and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Company will furnish to
such Stockholder and underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Stockholder or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such
Stockholder. FP shall have the right to request that the Company modify any
information contained in such registration statement, amendment and supplement
thereto pertaining to FP and the Company shall use all reasonable efforts to
comply with such request, provided, however, that the Company shall not have any
obligation so to modify any information if so doing would cause the prospectus
to contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

 

(c) After the filing of the registration statement, the Company will (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by such registration
statement during the applicable period in accordance with the intended methods
of disposition by the sellers thereof set forth in such registration statement
or supplement to such prospectus and (iii) promptly notify each Stockholder
holding Registrable Securities covered by such registration statement of any
stop order issued or threatened by the SEC or any state securities commission
under state blue sky laws and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered.

 

16



--------------------------------------------------------------------------------

(d) The Company will use all reasonable efforts to (i) register or qualify the
Registrable Securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions in the United States as any
Stockholder holding such Registrable Securities reasonably (in light of such
Stockholder’s intended plan of distribution) requests and (ii) cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Stockholder to
consummate the disposition of the Registrable Securities owned by such
Stockholder, provided that the Company will not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph (d), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.

 

(e) The Company will immediately notify each Stockholder holding such
Registrable Securities covered by such registration statement, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
promptly prepare and make available to each such Stockholder and file with the
SEC any such supplement or amendment.

 

(f) (i) FP will have the right, in its sole discretion, to select an underwriter
or underwriters in connection with any Public Offering resulting from the
exercise of a Demand Registration, which underwriter or underwriters may include
any Affiliate of FP, and (ii) the Company will select an underwriter or
underwriters in connection with any other Public Offering. In connection with
any Public Offering, the Company will enter into customary agreements (including
an underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities in any such Public Offering, including the engagement of
a “qualified independent underwriter” in connection with the qualification of
the underwriting arrangements with the NASD.

 

(g) Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company will make available for
inspection by any Stockholder and any underwriter participating in any
disposition pursuant to a registration statement being filed by the Company
pursuant to this Section 4.04 and any attorney, accountant or other professional

 

17



--------------------------------------------------------------------------------

retained by any such Stockholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary or desirable to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such registration statement. Records that the Company determines, in good faith,
to be confidential and that it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction. Each Stockholder agrees
that information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it or its Affiliates as the basis for any
market transactions in the Company Securities unless and until such is made
generally available to the public. Each Stockholder further agrees that, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, it will give notice to the Company and allow the Company, at its
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential.

 

(h) The Company will furnish to each such Stockholder and to each such
underwriter, if any, a signed counterpart, addressed to such Stockholder or
underwriter, of (i) an opinion or opinions of counsel to the Company and (ii) a
comfort letter or comfort letters from the Company’s independent public
accountants, each in customary form and covering such matters of the kind
customarily covered by opinions or comfort letters, as the case may be, as a
majority of such Stockholders or the managing underwriter therefor reasonably
requests.

 

(i) The Company will otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its
securityholders, as soon as reasonably practicable, an earnings statement or
such other document covering a period of 12 months, beginning within three
months after the effective date of the registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder.

 

(j) The Company may require each such Stockholder promptly to furnish in writing
to the Company such information regarding the distribution of the Registrable
Securities as the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration.

 

(k) Each such Stockholder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 4.04(e)
hereof, such Stockholder will forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such

 

18



--------------------------------------------------------------------------------

Registrable Securities until such Stockholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4.04(e) hereof, and,
if so directed by the Company, such Stockholder will deliver to the Company all
copies, other than any permanent file copies then in such Stockholder’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice. In the event that the Company shall give
such notice, the Company shall extend the period during which such registration
statement shall be maintained effective (including the period referred to in
Section 4.04(a) hereof) by the number of days during the period from and
including the date of the giving of notice pursuant to Section 4.04(e) hereof to
the date when the Company shall make available to such Stockholder a prospectus
supplemented or amended to conform with the requirements of Section 4.04(e)
hereof.

 

(l) The Company will use its best efforts to list all Registrable Securities
covered by such registration statement on any securities exchange or quotation
system on which any of the Registrable Securities are then listed or traded.

 

(m) The Company will provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by such registration statement
from and after a date not later than the effective date of such registration
statement.

 

Section 4.05. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Stockholder holding Registrable Securities covered by a
registration statement, its officers, directors, employees, partners and agents,
and each Person, if any, who controls such Stockholder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all losses, claims, damages and liabilities caused by any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus relating to the Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission so made based upon
information furnished in writing to the Company by such Stockholder or on such
Stockholder’s behalf expressly for use therein, provided that, with respect to
any untrue statement or omission or alleged untrue statement or omission made in
any preliminary prospectus, or in any prospectus, as the case may be, the
indemnity agreement contained in this paragraph shall not apply to the extent
that any such loss, claim, damage, liability or expense results from the fact
that a current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) was not sent or given to the Person asserting
any such loss, claim, damage, liability or expense at or prior to the written
confirmation of the sale of the Registrable Securities concerned to such Person
if it is determined that the

 

19



--------------------------------------------------------------------------------

Company has provided such prospectus to such Stockholder and it was the
responsibility of such Stockholder to provide such Person with a current copy of
the prospectus (or such amended or supplemented prospectus, as the case may be)
and such current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) would have cured the defect giving rise to such
loss, claim, damage, liability or expense. The Company also agrees to indemnify
any underwriters of the Registrable Securities, their officers and directors and
each person who controls such underwriters on substantially the same basis as
that of the indemnification of the Stockholders provided in this Section 4.05.

 

Section 4.06. Indemnification by Participating Stockholders. Each Stockholder
holding Registrable Securities included in any registration statement agrees,
severally but not jointly, to indemnify and hold harmless the Company, its
officers, directors and agents and each Person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the foregoing indemnity from the Company
to such Stockholder, but only with respect to information furnished in writing
by such Stockholder or on such Stockholder’s behalf expressly for use in any
registration statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus. Each such
Stockholder also agrees to indemnify and hold harmless underwriters of the
Registrable Securities, their officers and directors and each Person who
controls such underwriters on substantially the same basis as that of the
indemnification of the Company provided in this Section 4.06. As a condition to
including Registrable Securities in any registration statement filed in
accordance with Article 4 hereof, the Company may require that it shall have
received an undertaking reasonably satisfactory to it from any underwriter to
indemnify and hold it harmless to the extent customarily provided by
underwriters with respect to similar securities. No Stockholder shall be liable
under this Section 4.06 for any loss, claim, damage, liability or expense in
excess of the net proceeds realized by such Stockholder in the sale of
Registrable Securities of such Stockholder to which such loss, claim, damage,
liability or expense relates.

 

Section 4.07. Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 4,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses, provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such

 

20



--------------------------------------------------------------------------------

Indemnified Party unless (i) the Indemnifying Party and the Indemnified Party
shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that, in connection with any proceeding
or related proceedings in the same jurisdiction, the Indemnifying Party shall
not be liable for the reasonable fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred. In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.

 

Section 4.08. Contribution. If the indemnification provided for in this Article
4 is unavailable to the Indemnified Parties in respect of any losses, claims,
damages or liabilities referred to herein, then each such Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such losses, claims, damages
or liabilities (i) as between the Company and the Stockholders holding
Registrable Securities covered by a registration statement on the one hand and
the underwriters on the other, in such proportion as is appropriate to reflect
the relative benefits received by the Company and such Stockholders on the one
hand and the underwriters on the other, from the offering of the Registrable
Securities, or if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of the Company and such Stockholders on the one hand and of
such underwriters on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations and (ii) as between the Company on the
one hand and each such Stockholder on the other, in such proportion as is
appropriate to reflect the relative fault of the Company and of each such
Stockholder in connection with such statements or omissions, as well as any
other relevant equitable considerations. The relative benefits received by the
Company and such Stockholders on the one hand and such underwriters on the other
shall be deemed to be in the same proportion as the total proceeds from the
offering (net of underwriting discounts and commissions but before deducting
expenses) received

 

21



--------------------------------------------------------------------------------

by the Company and such Stockholders bear to the total underwriting discounts
and commissions received by such underwriters, in each case as set forth in the
table on the cover page of the prospectus. The relative fault of the Company and
such Stockholders on the one hand and of such underwriters on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and such
Stockholders or by such underwriters. The relative fault of the Company on the
one hand and of each such Stockholder on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Company and the Stockholders agree that it would not be just and equitable
if contribution pursuant to this Section 4.08 were determined by pro rata
allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.08, no underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities underwritten by it and distributed to
the public were offered to the public exceeds the amount of any damages that
such underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Stockholder
shall be required to contribute any amount in excess of the amount by which the
total price at which the Registrable Securities of such Stockholder were offered
to the public exceeds the amount of any damages that such Stockholder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Each Stockholder’s obligation to contribute
pursuant to this Section 4.08 is several in the proportion that the proceeds of
the offering received by such Stockholder bears to the total proceeds of the
offering received by all such Stockholders and not joint.

 

Section 4.09. Participation in Public Offering. No Person may participate in any
Public Offering hereunder unless such Person (a) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (b)

 

22



--------------------------------------------------------------------------------

completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions of this Agreement in
respect of registration rights.

 

Section 4.10. Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Stockholder participating therein with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.

 

Section 4.11. Cooperation by the Company. If any Stockholder shall transfer any
Registrable Securities pursuant to Rule 144 or Rule 144A under the Securities
Act, the Company shall cooperate, to the extent commercially reasonable, with
such Stockholder and shall provide to such Stockholder such information as such
Stockholder shall reasonably request.

 

Section 4.12. No Transfer of Registration Rights. None of the rights of
Stockholders under this Article 4 shall be assignable by any Stockholder to any
Person acquiring Securities in any Public Offering or pursuant to Rule 144 or
Rule 144A of the Securities Act.

 

ARTICLE 5

CERTAIN COVENANTS AND AGREEMENTS

 

Section 5.01. Information. So long as FP holds any Company Securities, the
Company shall deliver to FP:

 

(a) After the end of the first three fiscal quarters, as soon as practicable and
in any event on or before the applicable filing deadline for filing quarterly
reports on Form 10-Q (or any successor form) with the SEC, consolidated balance
sheets of the Company and its Subsidiaries as at the end of such period and the
related consolidated statements of income, stockholders’ equity and cash flow of
the Company and its Subsidiaries for such fiscal quarter, setting forth in each
case in comparative form the consolidated figures for the corresponding periods
of the previous fiscal year, all in reasonable detail and certified by the
Company’s Chief Financial Officer that they fairly present the financial
condition of the Company and its Subsidiaries as at the dates indicated and the
results of their operations and changes in their financial position for the
periods indicated, subject to normal year-end adjustments;

 

(b) After the end of each fiscal year as soon as practicable and in any event on
or before the applicable filing deadline for filing annual reports on Form 10-K
(or any successor form), consolidated balance sheets of the Company and its
Subsidiaries as at the end of such year and the related consolidated statements
of income, stockholders’ equity and cash flow of the Company and its
Subsidiaries

 

23



--------------------------------------------------------------------------------

for such fiscal year, setting forth in each case, in comparative form, the
consolidated figures for the previous year, all in reasonable detail and
accompanied by a report thereon of independent certified public accountants of
recognized national standing selected by the Company, which report shall be
unqualified as to going concern and scope of audit and shall state that such
consolidated financial statements present fairly the financial position of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and changes in their financial position for the periods indicated in
conformity with generally accepted accounting principles applied on a basis
consistent with prior years (except as otherwise stated therein) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(c) As soon as practicable and in any event no later than 20 days after the end
of each fiscal month of the Company, the Company monthly management report for
such month, covering the items set forth in Exhibit B hereto;

 

(d) Promptly upon receipt thereof, copies of all reports submitted to the
Company by independent public accountants in connection with each annual,
interim or special audit of the Company’s financial statements made by such
accountant, including, without limitation, the comment letter submitted by such
accountants to management in connection with their annual audit;

 

(e) Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent or made available generally by the
Company to its securityholders or by any Subsidiary of the Company to its
securityholders other than the Company or another Subsidiary, of all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by the Company or any of its Subsidiaries with any securities exchange or with
the SEC or any governmental authority succeeding to any of its functions, and of
all press releases and other written statements made available generally by the
Company or any Subsidiary to the public concerning material developments in the
business of the Company and its Subsidiaries;

 

(f) From time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as FP may reasonably
request.

 

(g) The Company’s obligation to provide information pursuant to paragraphs (a)
and (b) of this Section 5.01 and Section 5.02 shall be deemed satisfied upon the
timely filing of such information with the SEC.

 

Section 5.02. Reports. Subject to Section 5.01(g), the Company will furnish the
Stockholders with the quarterly and annual financial reports that the Company is
required to file with the SEC pursuant to Section 13 or Section 15(d) of the
Exchange Act or, in the event the Company is not required to file such reports,
quarterly and annual reports containing the same information as would be
required in such reports.

 

24



--------------------------------------------------------------------------------

Section 5.03. Cooperation in Refinancing. Each Stockholder agrees to cooperate
to the extent commercially reasonable with the Company and take such steps as
the Board reasonably deems appropriate in any financing of debt of the Company
and any of its Subsidiaries, including executing such documents as the Board
reasonably determines should be filed with any governmental agency and
conducting presentations to potential investors and rating agencies. This
Section 5.03 shall not be construed to require any Stockholder to contribute any
additional capital to the Company.

 

Section 5.04. Appointment of Stockholder Representative. Each of FP and, to the
extent that any Permitted Transferee of FP shall have become a Stockholder, such
Stockholder irrevocably appoint the FP Stockholder Representative its agent and
true and lawful attorney-in-fact, with full power of substitution, to take the
actions, receive notices and exercise the powers delegated to the FP Stockholder
Representative under this Agreement in the name of each such Stockholder,
together with such actions and powers as are reasonably incidental thereto.
Notwithstanding the foregoing, the FP Stockholder Representative shall not take
any action or exercise any power to the extent that the holders of the majority
of the Fully Diluted Common Shares held by FP and its Permitted Transferees
shall have voted to prevent the Stockholder Representative from taking such
action or exercising such power. “FP Stockholder Representative” means FP, as
agent for FP and its Permitted Transferees that are Stockholders. The entity
appointed as the FP Stockholder Representative may be replaced at any time and
from time to time by the vote of a majority of the Fully Diluted Common Shares
held by FP and its Permitted Transferees. Either of FP or the new FP Stockholder
Representative shall notify the Company of such appointment as promptly as
practicable after such appointment.

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.01. Entire Agreement. This Agreement, the Charter and the Bylaws
constitute the entire agreement among the parties hereto and supersede all prior
and contemporaneous agreements and understandings, both oral and written, among
the parties hereto with respect to the subject matter hereof and thereof.

 

Section 6.02. Binding Effect; Benefit. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns. Nothing in this
Agreement, expressed or implied, is intended to confer on any Person other than
the parties hereto, and their respective heirs, successors, legal
representatives and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

25



--------------------------------------------------------------------------------

Section 6.03. Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto pursuant to any Transfer of Company Securities or
otherwise, except that, subject to Section 3.04, any Permitted Transferee
acquiring Company Securities and any Person acquiring Company Securities who is
required by the terms of this Agreement or any employment agreement or stock
purchase, option, stock option or other compensation plan of the Company or any
Subsidiary to become a party hereto shall (unless already bound hereby) execute
and deliver to the Company an agreement to be bound by this Agreement in the
form of Exhibit A hereto and shall thenceforth be a “Stockholder”. Any
Stockholder who ceases to own beneficially any Company Securities shall cease to
be bound by the terms hereof (other than (i) the provisions of Sections 4.05,
4.06, 4.07, 4.08 and 4.10 applicable to such Stockholder with respect to any
offering of Registrable Securities completed before the date such Stockholder
ceased to own any Company Securities and (ii) Sections 6.09, 6.10, 6.11 and
6.12).

 

Section 6.04. Waiver; Amendment; Termination. (a) No provision of this Agreement
may be waived except by an instrument in writing executed by the party against
whom the waiver is to be effective. No provision of this Agreement may be
amended or otherwise modified except by an instrument in writing executed by the
Company with approval of the Board and Stockholders (including FP) holding at
least 50% of the outstanding Common Shares held by the parties hereto at the
time of such proposed amendment or modification.

 

(b) Any amendment or modification of any provision of this Agreement that would
adversely affect FP may be effected only with the consent of FP.

 

Section 6.05. Notices. All notices, requests and other communications to any
party shall be in writing (including facsimile transmissions) and shall be
given,

 

if to the Company to:

 

NPTest Holding Corporation

150 Baytech Drive

San Jose, CA 95134

Attention: Chief Executive Officer

Fax: (408) 586-8117

 

with a copy to FP at the address listed below.

 

26



--------------------------------------------------------------------------------

if to FP, to:

 

NPTest Holdings LLC

c/o Francisco Partners, L.P.

2882 Sand Hill Road, Suite 280

Menlo Park, CA 94025

Attention: Benjamin Ball

Fax: (650) 233-2999

 

with a copy to:

 

Davis Polk & Wardwell

1600 El Camino Real

Menlo Park, CA 94025

Attention: David W. Ferguson

Fax: (650) 752-2111

 

All notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.
Any notice, request or other written communication sent by facsimile
transmission shall be confirmed by certified mail, return receipt requested,
posted within one Business Day, or by personal delivery, whether courier or
otherwise, made within two Business Days after the date of such facsimile
transmissions.

 

Any Person who becomes a Stockholder shall provide its address and fax number to
the Company, which shall promptly provide such information to each other
Stockholder.

 

Section 6.06. Fees and Expenses. The Company shall pay all out-of-pocket costs
and expenses of the Stockholders, including the fees and expenses of counsel,
incurred in connection with the preparation of this Agreement, or any amendment
or waiver hereof, and the transactions contemplated hereby and all matters
related hereto.

 

Section 6.07. Headings. The headings contained in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

Section 6.08. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

27



--------------------------------------------------------------------------------

Section 6.09. Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without regard to the
conflicts of laws rules of such state.

 

Section 6.10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 6.11. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

 

Section 6.12. Consent to Jurisdiction. The parties hereby agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
District of Delaware or any Delaware State court sitting in Delaware, so long as
one of such courts shall have subject matter jurisdiction over such suit, action
or proceeding, and that any cause of action arising out of this Agreement shall
be deemed to have arisen from a transaction of business in the State of
Delaware, and each of the parties hereby irrevocably consents to the
nonexclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient form. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 6.05 shall be deemed effective service of process on such
party.

 

Section 6.13. Severability. If one or more provisions of this Agreement are held
to be unenforceable to any extent under applicable law, such provision shall be
interpreted as if it were written so as to be enforceable to the maximum
possible extent so as to effectuate the parties’ intent to the maximum possible
extent, and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
to the maximum extent permitted by law.

 

28



--------------------------------------------------------------------------------

Section 6.14. Recapitalization. If any capital stock or other securities are
issued in respect of, in exchange for, or in substitution of, any Company
Securities by reason of any reorganization, recapitalization, reclassification,
merger, consolidation, spin-off, partial or complete liquidation, stock
dividend, split-up, sale of assets, distribution to stockholders or combination
of the Company Securities or any other change in capital structure of the
Company, appropriate adjustments shall be made with respect to the relevant
provisions of this Agreement so as fairly and equitably to preserve, as far as
practicable, the original rights and obligations of the parties hereto under
this Agreement.

 

Section 6.15. No Inconsistent Agreements. The Company will not hereafter enter
into any agreement with respect to its securities that is inconsistent with, or
grants rights superior to the rights granted to the Stockholders pursuant to,
this Agreement. The Company represents and warrants to each Stockholder that it
has not previously entered into any agreement with respect to any of its
securities granting any registration rights to any Person.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NPTest Holding Corporation

By:

 

    /s/    ASHOK BELANI        

--------------------------------------------------------------------------------

   

Name: Ashok Belani

Title: Chief Executive Officer

 

NPTest Holding, LLC

        By Francisco Partners, LP,

        Managing Member

By:

 

  /s/    BENJAMIN BALL        

--------------------------------------------------------------------------------

   

Name:   Benjamin Ball

Title:     Partner, Francisco Partners, LP



--------------------------------------------------------------------------------

EXHIBIT A

 

JOINDER TO STOCKHOLDERS’ AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Stockholders’ Agreement dated as of November 18, 2003 (the “Stockholders’
Agreement”) between NPTest Holding, LLC and NPTest Holding Corporation, as the
same may be amended from time to time. Capitalized terms used, but not defined,
herein shall have the meaning ascribed to such terms in the Stockholders’
Agreement.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Stockholders’ Agreement as of the date hereof and shall have all of
the rights and obligations of a “Stockholder” thereunder as if it had executed
the Stockholders’ Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Stockholders’ Agreement.

 

The Joining Party’s Aggregate Ownership is                      Common Shares as
of the date written below.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date:                          , 20    

 

[NAME OF JOINING PARTY]

By:

--------------------------------------------------------------------------------

          Name:

          Title:

          Address for Notices:



--------------------------------------------------------------------------------

EXHIBIT B

 

MATTERS TO BE INCLUDED IN THE COMPANY’S

MONTHLY MANAGEMENT REPORT

 

1. Consolidated monthly financial statements prepared in accordance with GAAP,
as soon as available, but in any event within thirty (30) days after the close
of each month, including an unaudited balance sheet of the Company as of the end
of such month, together with the related statements of operations and statements
of cash flows for each such month, and on a year to date basis, which balance
sheets and statements of operations and statements of cash flows shall compare
the financial information contained therein with the Company’s annual operating
plan and budget for such period.

 

2. Projected monthly income statements prepared on the same basis as those
specified in Item 1, including revenue forecasts by major product segment and
expense budgets by major expense category, for periods extending through a
minimum of one year from the date of the report.

 

3. A summary of realized and projected sales bookings for the most recent month
and for periods extending through a minimum of one year from the date of the
report, including probability-weighted “pipeline” projections of new bookings to
the extent that the Company compiles such data for internal purposes.